Citation Nr: 0411354	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-18 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a claim of entitlement to service connection 
for a low back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 1946.  

This matter has come before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran's original claim for service connection for a low back 
disability was denied in a July 1979 rating decision.  No appeal 
was perfected as to that decision.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2003).  

In May 2002, the veteran sought to reopen his claim for service 
connection for a low back disability.  In a September 2002 rating 
decision, the RO declined to reopen the claim.  The veteran has 
perfected an appeal as to that decision. 


FINDINGS OF FACT

1.  In an unappealed July 1979 rating decision, the RO denied 
service connection for a low back disability.  

2.  The evidence associated with the claims file subsequent to the 
July 1979 rating decision is cumulative and redundant of evidence 
already of record and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The July 1979 rating decision is final.  Evidence received since 
the July 1979 rating decision is not new and material and the 
veteran's claim of entitlement to service connection for a low 
back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §  3.156 (as in effect from August 29, 2001); 38 
C.F.R. §§ 3.104(a), 20.1103 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for a low 
back disability.  As explained in greater detail below, as an 
initial matter the Board must determine whether new and material 
evidence has been received which is sufficient to reopen his 
previously denied claim.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  However, the VCAA appears to 
have left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceeding 
to evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit under 
a law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of this issue has proceeded in accordance with the provisions of 
the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].  The Board observes that the United States 
Court of Appeals for Veterans Claims (the Court) held in 
Quartuccio that the notice provisions of the VCAA apply to cases, 
such as this, in which a claimant seeks to reopen a previously 
denied claim.

The record reflects that by virtue of the June 2003 statement of 
the case (SOC) the veteran was advised of the laws and regulations 
pertinent to his claim.  

In addition, a letter was sent to the veteran in May 2002 
explaining what evidence was needed to complete his claim.  In 
particular, the veteran was advised that "new and material 
evidence" was required to reopen his claim and informed as to what 
the evidence must show to qualify as such.  The veteran was also 
informed by means of this letter as to what evidence he was 
required to provide and what evidence VA would attempt to obtain 
on his behalf.  The letter explained that VA would attempt to 
obtain private medical records that would support his claim, but 
that he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to assist 
a claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  

The Board notes that in his October 2002 notice of disagreement 
the veteran claimed that he was injured in France during World War 
II and he received numerous treatments on it at that time.  He 
further stated that within a week of his discharge he received 
treatment at the Mountain Home VA Medical Center (VAMC), where he 
stayed for 21 days.  See notice of disagreement, received in 
October 2002.  However, a May 2003 response from the Mountain Home 
VAMC indicated that there were no records available pertaining to 
the veteran for the period February 25, 1946 to March 12, 1946.  

Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Notwithstanding the lack of a diagnosis of a disability during 
service, service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish entitlement to service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction (the 
RO) that are not appealed in the proscribed time period are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to substantiate 
the claim and present the reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  This change in the law 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim to reopen was initiated in May 2002, 
after the effective date of the revision, his claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unsubstantiated fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) 
(2003).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate the 
merits of a previously denied claim, it must first determine 
whether a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In a July 1979 
rating decision, the RO denied the veteran's claim for service 
connection for a low back disability.  The decision was predicated 
on a finding that such disability was not shown to be related to 
service.  That month, the veteran was notified of the adverse 
decision and his appellate rights.  The RO provided a SOC 
following receipt of the veteran's notice of disagreement, but he 
failed to perfect his appeal.  Therefore, the July 1979 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

The "old" evidence

The veteran's service medical records are missing and are presumed 
to have been lost in a July 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The record does 
contain a February 1946 discharge examination which reveals no 
back complaints or defects.  

Post-service medical records show that the veteran was initially 
seen in July 1964 with a back complaint.  He stated that about 5 
weeks previously he had changed to a new job at his plant which 
involved him driving a truck all day.  This jarred his back a 
great deal.  He had pain around the left hip and left upper thigh 
sometimes going down as far as the calf.  Subsequently, the 
veteran underwent a myelogram and showed definite disc at the 
lumbosacral joint on the left which was removed.  He eventually 
improved and recovered and returned to work.  However, in February 
1979 he underwent another myelogram which showed herniated nucleus 
pulposus at L4-5 on the left which was removed.  

In a July 1979 rating decision, the RO denied the veteran's claim 
for service connection for a low back disability.  The denial was 
predicted on a finding that the veteran had not submitted evidence 
showing that the claimed low back disability was related to his 
period of service.  The veteran did not perfect an appeal as to 
this decision.  

In May 2002, the veteran sought to reopen his claim.  

The "additional" evidence 

The evidence added to the record since the July 1979 rating 
decision consists of private treatment records from an employer 
dated from July 1964 to May 1979.  

Analysis

As alluded to above, the veteran's service medical records are not 
currently of record, despite attempts by the RO to obtain those 
records.  It appears that the veteran's service medical records 
were destroyed at the 1973 fire at the NPRC, and that attempts to 
reconstruct those records have been unsuccessful.

In such cases, the Board has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, the legal standard for proving a claim 
for service connection is not lowered in such a case, but rather, 
the Board's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the veteran is increased.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

The unappealed July 1979 decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  As explained above, the veteran's 
claim for service connection for a low back disability may only be 
reopened if he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).   Therefore, the Board's inquiry will 
be directed to the question of whether any additionally submitted 
(i.e. after July 1979) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether the 
veteran's current low back disability is related to his military 
service.  

Upon review, the Board finds that while the private treatment 
records may be considered "new" in that they were not of record at 
the time of the 1979 RO decision, they are not "material".  

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of such disability; and (3) medical nexus.  See 
Hickson, supra.

At the time of the July 1979 rating action, the evidence then of 
record established only that the veteran had a currently diagnosed 
disability, element (1).  Although the veteran claimed that his 
back was injured in service, element (2) there was no evidence to 
show a relationship between any in-service incident and his 
current disability, element (3).

According to a private treatment record dated March 15, 1946, a 
month after the veteran's discharge from service, the veteran had 
a history of back injury in France.  This statement appears to be 
merely a recitation of the veteran's reported history and is not a 
medical finding, and thus is not considered new and material by 
the Board.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  However, even assuming for arguments 
sake that the March 15th record was sufficient to show in-service 
incurrence, Hickson element (2), as discussed below the record is 
still void of a nexus opinion.  

Turning to Hickson element (3), medical nexus, the additionally 
submitted medical evidence is new in the sense that it was not 
previously before VA decision makers.  However, it is not material 
because it does not include evidence of a nexus between the 
veteran's in-service back injury and his current low back 
disability.  There has been added to the record no medical 
evidence which ascribed the veteran's current back disability to 
any incident of service.  Clearly, medical nexus evidence is still 
lacking.

The only evidence which purports to link the veteran's current 
back disability to service are his statements.  These are 
cumulative and redundant of similar contentions raised in the past 
and are therefore not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Moreover, it is now well established that a 
layperson without medical training, such as the appellant, is not 
qualified to render a medical opinion regarding the etiology of 
disorders and disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  

Because there is still no competent medical evidence that the 
veteran's current low back disability is etiologically related to 
service, the new evidence does not raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2003).  
Therefore, the Board finds that the veteran's attempt to reopen 
his claim of entitlement to service connection for a low back 
disability is unsuccessful.  The recently submitted evidence not 
being both new and material, the claim of service connection for a 
low back disability is not reopened and the benefit sought on 
appeal remains denied.



ORDER

New and material evidence has not been received with which to 
reopen a claim of entitlement to service connection for a low back 
disability.  The claim remains denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



